DETAILED ACTION
This Office action is responsive to Applicant’s remarks submitted March 3, 2021. Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on March 3, 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are currently pending.

Response to Arguments
2.	The objection to claim 1 is overcome and/or withdrawn.
The rejections of claims 4 and 19 under 35 U.S.C. § 112(b) are overcome and/or withdrawn. 
Applicant argues the prior art of record fails to teach the newly amended claim limitation(s) (remarks, pp. 12-13). This argument is moot in view of the new ground(s) of rejection set forth below.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


4.	Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 5 fails to further limit the subject matter of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in 

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of 

9.	Claims 1, 2, 4-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2016/0316005 (hereinafter “Thirumurthi`005”), in view of U.S. Patent No. 9,954,783 (hereinafter “Thirumurthi`783”), and in further view of either U.S. Publication No. 2018/0109454 (hereinafter “Holmberg”) or U.S. Publication No. 2009/0193105 (hereinafter “Charny”).

Regarding claims 1, 5, 6, 7, 10, 13, 16, and 20: Thirumurthi`005 teaches a method comprising: 
[receiving], by a controller, health monitoring metrics from a plurality of load balancer leaf switches in a network fabric, each leaf switch of the plurality of load balancer leaf switches manage one or more local servers of a plurality of local servers, each local server of the plurality of local servers providing the health monitoring metrics to its respective managing leaf switch; receiving, at the controller, the health monitoring metrics from at least one leaf switch of the plurality of load balancer leaf switches (See, e.g., [0017], [0041]-[0049], [0126]-[0128],[0131]-[0134], and [0148]; note also figure 8; managing functions such as manager 870 monitor network factors from load balancing leaf nodes connected to servers.); 
determining, at the controller based on the health monitoring metrics, that a local server [of the] plurality of local servers in the network fabric has failed (See, e.g., [0140]-[0146]; manager 870 provisions accordingly.); and 
modifying, by the controller, a load balancing configuration for the network fabric (See, e.g., [0148]-[0155]; load balancing configurations are reconfigured.).
(See, e.g., [0144], [0152].). 
Thirumurthi`005 teaches a controller that obtains health monitoring metrics from load balancers, but does not explicitly state wherein the controller “requests” this information. However, Thirumurthi`783 teaches a system that overlaps much of the teachings of Thirumurthi`005, as well as the function of requesting health monitoring metrics (See, e.g., col. 2, lines 24-35; col. 5, lines 25-42. Note also col. 6, lines 7-8.). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Thirumurthi`783, such as the information probing functionality, within the system of Thirumurthi`005, in order to obtain information on demand. It should be noted that Thirumurthi`783 teaches wherein load balancers inquire and or probe for information from respective servers, whereas the claim specifies a controller requesting this information from respective load balancers. However, Thirumurthi`005 teaches a controller (e.g. network manager 870) that utilizes this information from load balancing switches for provisioning purposes (See, e.g., [0134]-[0146].). As such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate the said inquiry functionality from the system of Thirumurthi`783 with respect to the controller of Thirumurthi`005, in order to actively obtain this information from the switches.
	Thirumurthi`005 modified by Thirumurthi`783 further teaches the load balancing configuration includes instructions for each leaf switch of the plurality of load balancer leaf switches to replace reference to the local server of the plurality of local servers in the network fabric that has failed (See, e.g., Thirumurthi`005: [0094], [0099]. See also Thirumurthi`783: col. 16, lines 39-54; col. 22, lines 9-12 and 55-59.). Thirumurthi`005 modified by Thirumurthi`783 does not explicitly state “[updating] in a Static Random Access Memory (SRAM) that is associated with [the] Ternary Content Addressable Memory the TCAM including forwarding table prefixes and the SRAM including (See, e.g., [0043], [0046], and [0059].). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Holmberg, such as memory functionality, within the system of Thirumurthi`005 modified by Thirumurthi`783, in order to conserve processing resources.
	Alternatively, this/these features are taught by Charny (See, e.g., [0058].). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Charny, such as memory functionality, within the system of Thirumurthi`005 modified by Thirumurthi`783, in order to conserve processing resources.
	The rationale set forth above regarding the method of claim 1 is applicable to the methods, controllers, and medium of claims 5, 6, 7, 10, 13, 16, and 20, respectively.

Regarding claim 2: Thirumurthi`005 modified by Thirumurthi`783, and either Holmberg or Charny, further teaches wherein a particular load balancer leaf switch probes only the one or more local servers that the particular load balancer leaf switch is connected to (See, e.g., Thirumurthi`783: col. 2, lines 33-34; col. 5, lines 25-28; col. 9, lines 6.). The motivation for modification set forth above regarding claim 1 is applicable to claim 2.

Regarding claims 4 and 19: Thirumurthi`005 modified by Thirumurthi`783, and either Holmberg or Charny, further teaches wherein the plurality of load balancer leaf switches publishes the health monitoring metrics of the local servers (See, e.g., Thirumurthi`783: col. 5, lines 25-28.). The motivation for modification set forth above regarding claim 1 is applicable to claim 4.
The rationale set forth above regarding the method of claim 4 is applicable to the medium of claim 19.
Regarding claim 8: Thirumurthi`005 modified by Thirumurthi`783, and either Holmberg or Charny, further teaches wherein the available and active server can be on standby by user configuration (See, e.g., Thirumurthi`005: [0151]-[0153]. See also Thirumurthi`783: col. 5, line 25 – col. 6, line 9.). The motivations for modification set forth above regarding claims 1 and 6 are applicable to claim 8.

Regarding claim 9: Thirumurthi`005 modified by Thirumurthi`783, and either Holmberg or Charny, further teaches wherein the health monitoring metrics include health monitoring metrics for services hosted on the local servers (See, e.g., Thirumurthi`005: [0134]-[0140]. See also Thirumurthi`783: col. 2, lines 24-35.). The motivation for modification set forth above regarding claim 1 is applicable to claim 9.

Regarding claim 11: Thirumurthi`005 modified by Thirumurthi`783, and either Holmberg or Charny, further teaches wherein the controller is an application installed on a server that communicates with the leaf switches through a management network (See, e.g., Thirumurthi`005: figure 8, [0059], [0078], [0095], [0097], and/or [0166]. See also Thirumurthi`783: col. 13, lines 15-16.). The motivation for modification set forth above regarding claim 10 is applicable to claim 11.

Regarding claim 12: Thirumurthi`005 modified by Thirumurthi`783, and either Holmberg or Charny, further teaches wherein the management network tracks performance throughout an external network (See, e.g., Thirumurthi`005: figure 8, [0057], [0078], and/or [0149].).

Regarding claims 14 and 15: Thirumurthi`005 modified by Thirumurthi`783, and either Holmberg or Charny, further teaches wherein the controller is notified by a load balancer leaf switch (See, e.g., Thirumurthi`005: figure 8, [0126], 0127]. See also Thirumurthi`783: col. 5, line 25 – col. 6, line 9. See also the explanation set forth above regarding claim 10.). The motivation for modification set forth above regarding claim 10 is applicable to claims 14 and 15.

Regarding claim 17: Thirumurthi`005 modified by Thirumurthi`783, and either Holmberg or Charny, further teaches wherein a particular load balancer leaf switch probes only one or more local service nodes that the particular load balancer leaf switch is connected to (See, e.g., Thirumurthi`783: col. 2, lines 33-34; col. 5, lines 25-28; col. 9, lines 6.). The motivation for modification set forth above regarding claim 16 is applicable to claim 17.

10.	Claims 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Thirumurthi`005, in view of Thirumurthi`783, in further view of either Holmberg or Charny, and in further view of U.S. Publication No. 2015/0019746 (hereinafter “Shatzkamer”).

Regarding claims 3 and 18: Thirumurthi`005 modified by Thirumurthi`783, and either Holmberg or Charny, substantially teaches the method as set forth above regarding claim 1, but does not explicitly state subscribing to a messaging service associated with the health monitoring metrics of the one or more servers. However, this feature is taught by Shatzkamer (See, e.g., [0093].). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Shatzkamer, such as the subscription and monitoring functionality, within the system of Thirumurthi`005 modified by Thirumurthi`783, and either Holmberg or Charny, in order to receive ongoing metrics and/or control information.


Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SLOMS whose telephone number is (571)270-7520. The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICHOLAS SLOMS/            Primary Examiner, Art Unit 2476